DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed June 28, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Priority

The amendments to claim 1 that move up limitations from previously presented claims 5 and 6, that were also indicated as having an effective filing date of December 5, 2018 do not alter the effective filing date of the instant claims. The combination of these limitations still does not limit the scope of the claimed subject to the subject matter that was disclosed in SG’241V as discussed in greater detail on p 3 of the March 28, 2022 Office Action. Nowhere does the formula A-(CH2)y-Si(OR6)x(R7)3-x appear in this document. The application is substantially a copy of journal article and language such as “non-limiting example” does not appear therein. That compounds prepared using other siloxanes might have been obvious to one of ordinary skill is insufficient to meet the satisfy the conditions necessary for the instant application to have proper benefit to the SG’241V application Therefore, the effective filing date of all the instant claims remain December 5, 2018.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 4, 8, 13, 19, 20, 29 – 32 and 34 were rejected under 35 U.S.C. 103 as being unpatentable over Brevet et al. (WO 2011/070354) in view of Tham et al. (Chem Commun, 2016). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed March 28, 2022 and those set forth herein.
In regards to new claim 34, Tham et al. uses an 3-(triethoxysilyl)propyl isocyanate, which reads on an alkoxysilane as defined in claim 1 with an A group as required by new claim 34.

Applicants traverse this rejection on the grounds that Brevet does not teach the features of claim 6 that are now part of amended claim 1. Tham does not cure the deficiency of Brevet as the photosensitizer is not incorporated within the framework of an organosilica nanoparticle but on the surface of prepared gold nanorods that does not encapsulate at least one drug. The structure of the gold nanorods is entirely distinct from the structure of the presently claimed mesoporous organosilica nanoparticles. A skilled person would not have modified the teachings of Brevet using the teachings of Tham since the resultant organosilica nanoparticle in Tham is structurally distinct from that of Brevet and the teachings of the two references are incompatible. Even if the references could be combined, the combination does not render it prima facie obvious to combine an organosilica nanoparticle with a photosensitizer incorporated within its framework and the photosensitizer having a reaction product as required by amended claim 1.
These arguments are unpersuasive. Tham et al. need not teach incorporation of a photosensitizer within the framework of a mesoporous organosilica nanoparticle as such features are taught by Brevet et al. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). The photosensitizers in Brevet et al. are covalently linked to such particles and the methodology of Tham et al. provides for a method by which photosensitizers can be covalently linked to a silica coating on the gold nanorods. That the underlying structure is not identical does not render the teachings of Brevet et al. and Tham et al. incompatible as both comprise silica matrices to which photosensitizers are covalently attached. Both references and the claims relate to attachment of photosensitizers to a silica matrix material and therefore are analogous art. Tham et al. provides an example of a particular photosensitizer bearing amine groups that can be covalently conjugated to a silica matrix material in the presence of 3-(triethoxysilyl)propyl isocyanate. The presence of additional encapsulated agent such as a drug are only required by claims 29 – 33 and the presence of neoplastic agents is taught by Brevet et al. (p 33, ln 13 – 18) as encapsulation of such agents within the pores of the nanoparticles increases water solubility and combines the efficiency and precision of biphotonic therapy with selective targeting and the classical antineoplastic agent effect (p 33, ln 19 onward; see ¶ 1 on p 9 of the Office Action mailed March 28, 2022). 

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Brevet et al. and Tham et al. as applied to claims 1, 3, 4, 8, 13, 19, 20, 29 – 32 and 34 above, and further in view of Zhao et al. (Tox Applied Pharamcol, 2009) and Hauschild et al. (Lancet, 2012).
Applicants do not present any specific arguments regarding Zhao et al. and Hauschild et al. for the Examiner to address herein. The alleged deficiencies are remedied by this new grounds of rejection that is now based on the combination of Brevet et al. and Tham et al. rather than Brevet et al. alone due to the incorporation of the limitations from claim 5 and 6 into independent claim 1.

Please see the March 28, 2022 Office Action for a complete discussion of the teachings and obviousness of the combination of Brevet et al. and Tham et al. 
Dabrafenib as an anti-neoplastic agent is not disclosed.
Zhao et al. discloses silica nanoparticles with entrapped Pc4 (silicon phthalocyanine) reduced and delayed photobleaching, thus protecting the photodynamic effectiveness of the Pc4 (title and p 166, col 2, ¶ 5). As shown in figure 6, the cytotoxic effects following light irradiation of the Pc4SNP material was much higher than for Pc4 not in silica nanoparticles against A375 and B16F10 melanoma cells (p 168, col 1, ¶ 2). 
Hauschild et al. discloses that about 50% of melanomas have an activating mutation in the BRAF gene with 80-90% of BRAF mutated melanomas having a V600E mutation (p 358, col 1). Dabrafenib is a reversible, ATP-competitive inhibitor that selectively inhibits BRAFV600E kinase (p 358, col 2, ¶ 2). The results showed that most melanoma patients had a substantial response to dabrafenib and an improved progression free survival compared to dacarbazine (p 362, col 2, ¶ 2). Melanoma cells did however become resistant quite quickly (p 364, col 1, ¶ 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare mesoporous silica nanoparticles comprising a photosensitizer attached using chemistry as disclosed by Tham et al. and the anti-neoplastic agent dabrafenib as a combination treatment for melanoma.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Brevet et al. discloses that antineoplastic agents and photosensitizers can both be incorporated into mesoporous silica nanoparticles. Photosensitizers such as the phthalocyanine photosensitizer of Zhao et al. are effective against melanoma cells, and Hauschild et al. discloses that dabrafenib is also effective against melanoma cancer cells. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. Also note that Brevet et al. also discloses that antineoplastic agents can be encapsulated in silica nanoparticles comprising photosensitizers. Therefore mesoporous silica nanoparticles comprising both a photosensitizer and the antineoplastic agent dabrafenib would have been obvious to one of ordinary skill in the art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618